Citation Nr: 1628220	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for bilateral hearing loss, rated noncompensable prior to September 5, 2014, and 10 percent from September 5, 2014.

2.  Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014 with respect to the issue of entitlement to an increased rating for bilateral hearing loss only.  A transcript of that hearing is associated with the claims file.

Although not addressed in the most recent supplemental statement of the case, the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are properly before the Board.  In a September 2011 rating decision, the RO granted service connection for PTSD, and assigned an initial disability rating of 50 percent, effective January 4, 2011.  The Veteran filed a notice of disagreement to the rating assigned for his PTSD in June 2012.  A statement of the case was issued in July 2013, and the Veteran perfected his appeal of this issue in September 2013.  Thereafter, in a December 2013 rating decision, the RO awarded an initial disability rating of 70 percent for PTSD, effective January 4, 2011.  In the notice letter dated in January 2014, the RO advised the Veteran that the rating decision constituted a "full grant" of his claim for entitlement to an increased rating for PTSD.  However, as the Veteran was not afforded the maximum schedular rating for PTSD, the December 2013 rating decision does not constitute a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  Thus, the issue of entitlement to an initial disability rating greater than 70 percent for PTSD is properly before the Board.

Additionally, the record reflects that the Veteran filed a claim seeking entitlement to a TDIU in February 2014.  The Veteran's claim reflects his contention that he is unemployable due to his service-connected PTSD and bilateral hearing loss.  As a TDIU claim is part of an increased rating claim and the Veteran alleges entitlement to TDIU based upon his bilateral hearing loss and PTSD, the Board construes the Veteran's claim for TDIU as having been raised in conjunction with his pending claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Bilateral Hearing Loss

The United States Court of Appeals for Veterans Claims has held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011). 

In the instant case, the Veteran submitted a private audiogram, conducted in November 2011, in support of his claim for an increased rating.  Review of the audiogram reflects puretone threshold results and word recognition testing which may warrant an increased disability rating for bilateral hearing loss.  However, while the private audiogram reflects that word recognition testing was conducted which showed speech discrimination scores of 76 percent in each ear, the audiogram does not indicate whether the Maryland CNC test was used, which is required by VA regulation.  38 C.F.R. § 4.85 (2015).  Accordingly, the RO should take appropriate action to request that the private examiner who performed the November 2011 audiogram clarify whether the Maryland CNC speech discrimination test was used when conducting the hearing test.

II.  PTSD and TDIU

Review of the record reflects that, in his September 2013 substantive appeal perfecting the issue of entitlement to a higher initial rating for PTSD, the Veteran requested a videoconference hearing before the Board with regard to that issue.  As the Veteran has not been scheduled for a hearing concerning this issue, remand is necessary to provide the Veteran with such a hearing.  Although the Veteran did not specifically request a Board hearing with regard to his TDIU claim, he should be provided an opportunity to present testimony regarding this claim, as it was raised in conjunction with the issue of entitlement to higher initial rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to request that the private examiner who conducted the November 2011 audiogram clarify whether the Maryland CNC speech discrimination test was used when conducting the hearing test.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim for entitlement to a higher initial rating for bilateral hearing loss must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  The Veteran must be afforded an adequate opportunity to respond.

3.  The RO must schedule the Veteran for a videoconference hearing regarding the issues of entitlement to a higher initial rating for PTSD and entitlement to a TDIU, and notify him of the scheduled hearing at his latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




